Order entered September 17, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00541-CV

       AAA COOPER TRANSPORTATION AND XTRA LEASE, LLC, Appellants

                                           V.

OLYNTHUS M. DAVIS AND PROPERTY & CASUALTY INSURANCE COMPANY OF
                        HARTFORD, Appellees

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-10773

                                        ORDER
       Before the Court is appellee Olynthus M. Davis’s unopposed motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than October

17, 2018.


                                                  /s/   DAVID EVANS
                                                        JUSTICE